Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim 13 claimed a computer program. It can be interpreted as a software. It fails to fall within a statutory category of invention. It is not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. ("Long-term Blood Pressure Prediction with Deep Recurrent Neural Networks", 2018 IEEE EMBS International Conference on Biomedical & Health Informatics (BHI), 4-7 March 2018), hereinafter referred to as Su, in view of Ramsl (US Patent Application Publication 2019/0244094).
.
Regards to claim 1, Su discloses an analyzing method, comprising:
a training data set that includes pieces of training data by an amount equal to the number of learning targets, each piece of the training data including first feature data having a plurality of feature amounts of a learning target, a response variable indicating analysis time from a start of analysis to an end of the analysis about the learning target, and a variable indicating continuity of the analysis within the analysis time (Abstract, In this work, we address this issue by formulating BP estimation as a sequence prediction problem in which both the input and target are temporal sequences. We propose a novel deep recurrent neural network (RNN) consisting of multilayered Long Short-Term Memory (LSTM) networks, which are incorporated with (1) a bidirectional structure to access larger-scale context information of input sequence, and (2) residual connections to allow gradients in deep RNN to propagate more effectively.; p. 323, Section II, The goal of arterial BP prediction is to use multiple temporal physiological signals to predict BP sequence. Let XT = [xl, x2 ..., xT] be the input features extracted from electrocardiography (ECG) and photoplethysmogram(PPG) signals, and YT= [yl, y2 ... , yT] denote the target BP sequence.; also p.325, Section IV A, p. 325, Section IV B, p. 326, Section IV C, Figure 1, Figure 3]),
the method executing:
a first generation process of generating first internal data on a basis of the first feature data and a first learning parameter (p. 323 - 324, Figure 1, Section II A, First, we introduce the basic block of our deep RNN model, a one-layer bidirectional Long short-term memory (LSTM). LSTM [8] was designed to address the vanishing gradient problem of conventional RNN by introducing a memory cell state ct and multiple gating mechanisms inside a standard RNN hidden state transition process. The hidden state ht in LSTM is generated by: < equations 3-7>,. The hidden state ht is generated based on feature data xt and learning parameter W); 
a first conversion process of converting a position of the first feature data in a feature space on a basis of the first internal data generated in the first generation process, and a second learning parameter (p. 324, Figure 2, Section II B, convert a position of the first feature data xti on a basis of the first internal data ht-1i, and a second learning parameter Wi);
a reallocation process of, based on a result of first conversion in the first conversion process and the first feature data, reallocating the first feature data to a position obtained through the conversion in the feature space (p. 324, Figure 2, Section II B, equation (11 – 14) performs reallocation);
a first calculation process of calculating a first predicted value of a hazard function about the analysis time in a case where the first feature data is given, based on a result of reallocation in the reallocation process and a third learning parameter (p. 324 - 325, Section II C, predict the mean squared error (MSE) of equation 15);
an optimization process of optimizing the first learning parameter, the second learning parameter, and the third learning parameter by a statistical gradient method on a basis of the response variable and the first predicted value calculated in the first calculation process (p. 324 - 325, Section II C, optimizing the parameters in equation 15 to minimize the mean squared error (MSE) of equation 15; p. 325, Section III talked about gradient); 
a second generation process of generating second internal data on a basis of second feature data including a plurality of feature amounts of a prediction target and the first learning parameter optimized in the optimization process (p. 324, Figure 1, Section II A, In the second layer i+1, the hidden state ht is generated based on the data output from first layer i); 
a second conversion process of converting a position of the second feature data in the feature space on a basis of second internal data generated in the second generation process and the second learning parameter optimized in the optimization process (p. 324, Figure 2, Section II B, convert a position of the second feature data xti+1 on a basis of the second internal data ht-1 i+1, and a second learning parameter W i+1); and 
an importance calculation process of calculating importance data including an importance of each feature amount of the second feature data on a basis of a result of second conversion in the second conversion process and the third learning parameter optimized in the optimization 45process (in the argument of equation 14 as part of the calculation of a predictive output (such as from the second layer data) a weighted sum of features is computed from the product Wxzl, xtl which, together with the product Whzl, htl (second transform result for second internal data) is being interpreted as an importance calculation process because it applies a weight to each of the elements in the feature data (with the weight being indicative of the relative importance of the features) calculated based on the combination of the skip connections and includes the weighted transformation/output of the internal state such that this calculation is based both the transformation process and at least one learning parameter such as Wxzl in equation 14).
However, Su fails to explicitly disclose that the method is implemented by an analysis apparatus accessible to a database, comprising: a processor that executes a program; and a storage device that stores the program to implement the method.
However, in a similar field of endeavor Ramsl discloses a method for using neural network to perform a machine learning (abstract). In addition, Ramsl discloses the method is implemented by an analysis apparatus accessible to a database (Fig. 4, [0017 – 0018], mentioned about database), comprising: a processor that executes a program (Fig. 4, #410); and a storage device that stores the program to implement the method (Fig. 4, #430).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and implement method by an analysis apparatus accessible to a database, comprising: a processor that executes a program; and a storage device that stores the program to implement the method. The motivation for doing this is that method can be implemented by a substantial machine so that the application of Su can be practically realized.

Regarding claim 2 (depends on claim 1), Su discloses the apparatus wherein the processor executes a second calculation process of calculating a second predicted value of the hazard function about the analysis time in a case where the second feature data is given, based on the importance data calculated in the importance calculation process and the second feature data (p. 324 - 325, Section II C, calculate predicted mean squared error (MSE) of equation 15 for the next layer i+1).  

Regarding claim 4 (depends on claim 1), Su discloses the apparatus wherein the processor executes the first generation process using a neuron group of a plurality of layers, each of the layers being allocated with the first learning parameter, and in the first generation process, the processor: uses neurons of a first layer among the neuron group to generate first internal data of the first layer on a basis of the first feature data and a first learning parameter of the first layer, and outputs the first internal data of the first layer to neurons of a second layer (Fig. 1, the bottom layer uses neurons to generate first internal data of the first layer on a basis of the first feature data and a first learning parameter of the first layer, and outputs the first internal data of the first layer to neurons of a second layer); and uses neurons of a middle layer to generate first internal data of the middle layer on a basis 46of first internal data output from neurons of an adjacent higher layer and a first learning parameter of the middle layer, and outputs the first internal data of the middle layer to neurons of an adjacent lower layer (Fig. 1, the second layer uses neurons to generate first internal data of the first layer on a basis of the first feature data and a first learning parameter of the first layer, and outputs the first internal data of the first layer to neurons of a next layer).  

Regarding claims 12 and 13, they are corresponding to claim 1, thus, they are rejected for the reasons set forth above in the rejection of claim 1.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Ramsl, and in further view of Che et al. ("Interpretable Deep Models for ICU Outcome Prediction", AMIA annual symposium proceedings, Vol. 2016, pp. 371-380), hereinafter referred to as Che.

Regarding claim 3 (depends on claim 1), Su in view of Ramsl fails to explicitly disclose the apparatus wherein the processor executes an output process of outputting the second feature data and the importance data in association with each other.  
However, in a similar field of endeavor Che discloses a method for using neural network to perform a machine learning (abstract). In addition, Che discloses the method outputting the second feature data and the importance data in association with each other (pp. 372-373, Section 2.2, p. 373, Section 3.1, p. 374, Section 3.3, p. 377, Section 4.4.1, Figure 1, Figure 2, Figure 5; in a RNN-based deep learning framework, an output process outputs the association between feature data (second feature data - test/evaluation data) and respective importance measures in a predicted output in which the importance metrics are derived using Gradient Boosted trees and in which the prediction output is based on the output of the RNN (hidden states and transformations leading to the soft prediction) as well as the input features themselves for which the importance is computed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and outputting the second feature data and the importance data in association with each other. The motivation for doing this is to improve the interpretability of time feature data in an effective deep learning time series analysis framework used to predict future events, such as to facilitate decision making in a clinical or medical setting (Che, [Abstract, p. 378, Section 5, Figure 8]).

Claim(s) 6 – 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Ramsl, and in further view of Guggilla et al. (US Patent Application Publication 2019/0065991), hereinafter referred to as Guggilla, and Lee et al. (“DeepHit: A Deep Learning Approach to Survival Analysis with Competing Risks”, The Thirty-Second AAAI Conference on Artificial Intelligence (AAAI-18), Published 2018-04-26) hereinafter referred to as Lee.

Regarding claim 6 (depends on claim 1), Su in view of Ramsl fails to explicitly disclose the apparatus wherein in the first calculation process, the processor calculates the first predicted value by classification48 operation, and in the optimization process, a DeepHit loss function is used as a loss function used in determination of the first learning parameter, the second learning parameter, and the third learning parameter.  
However, in a similar field of endeavor Guggilla discloses a method for machine learning (abstract). In addition, Guggilla discloses the method calculates a predicted value by classification48 operation ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and calculates a predicted value by classification48 operation. The motivation for doing this is that the neural network application can focused on one type of application.
However, Su in view of Ramsl and Guggilla fails to explicitly disclose in the optimization process, a DeepHit loss function is used as a loss function used in determination of the first learning parameter, the second learning parameter, and the third learning parameter.  
However, in a similar field of endeavor Lee discloses a method for machine learning (abstract). In addition, Lee discloses the method in the optimization process, a DeepHit loss function is used as a loss function used in determination of the learning parameters (p. 2316, p. 2317, p. 2319).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and in the optimization process, a DeepHit loss function is used as a loss function used in determination of the first learning parameter, the second learning parameter, and the third learning parameter. The motivation for doing this is to improve the performance of the model so that the application of Su can be extended.

Regarding claim 7 (depends on claim 1), Su in view of Ramsl fails to explicitly disclose the apparatus wherein in the first calculation process, the processor calculates the first predicted value by regression operation, and in the optimization process, a likelihood function is used as a loss function used in determination of the first learning parameter, the second learning parameter, and the third learning parameter.  
However, in a similar field of endeavor Guggilla discloses a method for machine learning (abstract). In addition, Guggilla discloses the method calculates the first predicted value by regression operation ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and calculates the first predicted value by regression operation. The motivation for doing this is that the neural network application can focused on one type of application.
However, Su in view of Ramsl and Guggilla fails to explicitly disclose in the optimization process, a likelihood function is used as a loss function used in determination of the first learning parameter, the second learning parameter, and the third learning parameter.  
However, in a similar field of endeavor Lee discloses a method for machine learning (abstract). In addition, Lee discloses the method in the optimization process, a likelihood function is used as a loss function used in determination of the learning parameters (p. 2317, p. 2319).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and in the optimization process, a likelihood function is used as a loss function used in determination of the first learning parameter, the second learning parameter, and the third learning parameter. The motivation for doing this is to improve the performance of the model so that the application of Su can be extended.

Regarding claim 9 (depends on claim 7), Lee discloses the apparatus wherein the regression operation is exponential regression operation, and49 the likelihood function is a logarithmic likelihood function of an exponential regression model (p. 2317).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Ramsl, in further view of Guggilla, Lee and Haynes et al. (US Patent Application Publication 2014/0335126) hereinafter referred to as Haynes.

Regarding claim 8 (depends on claim 7), Su fails to explicitly disclose the apparatus wherein the regression operation is a Cox regression operation, and the likelihood function is a Cox partial likelihood function based on an Efron method, a Breslow method, or an Exact method.  
However, in a similar field of endeavor Haynes discloses a method for machine learning (abstract). In addition, Haynes discloses the method the regression operation is a Cox regression operation, and the likelihood function is a Cox partial likelihood function based on a Breslow method ([0227]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and the regression operation is a Cox regression operation, and the likelihood function is a Cox partial likelihood function based on a Breslow method. The motivation for doing this is some special aspect of model can be focused so that the application of Su can be extended.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Ramsl, in further view of Guggilla, Lee and Hubell et al. (US Patent Application Publication 2019/0316209) hereinafter referred to as Hubell.

Regarding claim 10 (depends on claim 7), Su fails to explicitly disclose the apparatus wherein the regression operation is Weibull regression operation, and the likelihood function is a logarithmic likelihood function of a Weibull regression model.  
However, in a similar field of endeavor Hubell discloses a method for multi-assay prediction model for cancer detection (abstract). In addition, Hubell discloses the regression operation is Weibull regression operation, and the likelihood function is a logarithmic likelihood function of a Weibull regression model ([0221, 0289]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and the regression operation is Weibull regression operation, and the likelihood function is a logarithmic likelihood function of a Weibull regression model. The motivation for doing this is some special aspect of model can be focused so that the application of Su can be extended.

Regarding claim 11 (depends on claim 7), Su fails to explicitly disclose the apparatus wherein the regression operation is logarithmic logistic regression operation, and the likelihood function is a logarithmic likelihood function of a logarithmic logistic regression model.  
However, in a similar field of endeavor Hubell discloses a method for multi-assay prediction model for cancer detection (abstract). In addition, Hubell discloses the regression operation is logarithmic logistic regression operation, and the likelihood function is a logarithmic likelihood function of a logarithmic logistic regression model ([0476]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su, and the regression operation is logarithmic logistic regression operation, and the likelihood function is a logarithmic likelihood function of a logarithmic logistic regression model. The motivation for doing this is some special aspect of model can be focused so that the application of Su can be extended.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668